              Case 5:20-cv-00726 Document 1 Filed 06/20/20 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS,
                                   SAN ANTONIO DIVISION

 MICHAEL MORENO                                       §
                                                      §
                                                      §
 VS.                                                  §
                                                      §         Civil Action No. 5:20-cv-00726
                                                      §
 JOHN DOE and NICKEL EXPRESS                          §
 INC.                                                 §




                                     NOTICE OF REMOVAL



TO:      THE UNITED STATES DISTRICT COURT          FOR THE    WESTERN DISTRICT      OF   TEXAS, SAN
         ANTONIO DIVISION:

         COMES NOW, NICKEL EXPRESS, Inc., in the above entitled and numbered cause, and

presents this, its Notice of Removal of the above styled suit and pending in the 288th District Court

of Bexar County, Texas, where the suit was instituted, to this United States District Court for the

Western District of Texas, San Antonio Division. Removal is proper based on diversity of

citizenship under 28 U.S.C. §§ 1332(a), 1441(a) and 1446. This is a civil action between citizens

of different states, and the amount in controversy exceeds the sum of $75,000.00, exclusive of

interest and costs. Expressly reserving all questions other than that of removal, Defendant

respectfully shows that removal is proper as follows:

                                       I.      Introduction


   1.1      Plaintiff is Michael Moreno.
               Case 5:20-cv-00726 Document 1 Filed 06/20/20 Page 2 of 4




1.2      Defendant is Nickel Express Inc. Defendant was at the time of this accident and still is a

Michigan Corporation organized and incorporated under the laws of Michigan with its principal

place of business in Michigan. Defendant is a citizen of Michigan. Defendant is not a citizen of

Texas.

1.3      Because Plaintiff is a citizen of Texas and Defendant is a citizen of Michigan, complete

diversity exists among the parties.

1.4      Plaintiff sued for injuries stemming from an alleged accident that occurred on January 23,

2020.

1.5      Defendant was served with the suit on May 21, 2020. Defendant files this notice of removal

within the 30-day time period as required by 28 U.S.C. § 1446(b)(1). Bd. Of Regents of Univ. of

Tex. Sys. V. Nippon Tel. & Tel. Corp., 478 F.3d 274, 278 (5th Cir. 2007).

                                      II.     Basis for Removal


2.1      Removal is proper because there is complete diversity between the parties. 28 U.S.C.

§1332(a); Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 849, 899-900 (9th Cir. 2006).

Plaintiff is a citizen of Texas. Defendant is corporation incorporated in Michigan with its principal

place of business in Michigan.         Additionally, the amount in controversy exceeds $75,000,

excluding interest and costs. 28 U.S.C. § 1332(a); Andrews v. E.I. du Pont de Nemours & Co.,

447 F.3d 510, 514-15 (7th Cir. 2006). Plaintiff’s Petition states that “Plaintiffs is seeking monetary

relief over $200,000, but not more than $1,000,000 including damages of any kind, penalties, costs,

expenses, pre-judgment interest, and attorney’s fees.” Because it is clear from the face of the

Petition that the amount in controversy exceeds $75,000.00, removal is proper.

2.2      Copies of all pleadings, process, orders, and other filings in the state-court suit are attached

to this notice as required by 28 U.S.C. §1446(a).
              Case 5:20-cv-00726 Document 1 Filed 06/20/20 Page 3 of 4




2.3     Venue is proper in this district under 28 U.S.C. §1441(a) because the state court where the

suit has been pending is located in this district.

2.4     Defendant will promptly file a copy of this notice of removal with the clerk of the state

court where the suit has been pending.

                                        III.    Jury Demand


3.1     Plaintiff did not demand a jury in the state-court suit.

                                         IV.     Conclusion


4.1     Plaintiff, a citizen of Texas, filed this suit on February 6, 2020 in the 288th District Court

of Bexar County in San Antonio, Texas. Defendant, a citizen of Michigan, was served with this

lawsuit on May 21, 2020. Plaintiff alleged that he is seeking monetary relief over $200,000. This

Notice of Removal is within the 30-day time period required by statute. For these reasons,

defendant asks the Court to remove the suit to the United States District Court for the Western

District of Texas.


                                        Respectfully submitted,

                                        ROYSTON, RAYZOR, VICKERY & WILLIAMS, L.L.P.

                                                By: /s/ Keith N. Uhles
                                                        Keith N. Uhles
                                                        Texas State Bar No. 20371100
                                                        E-Mail: keith.uhles@roystonlaw.com
                                                        55 Cove Circle
                                                        P. O. Box 3509
                                                        Brownsville, Texas78523-3509
                                                        Telephone: (956) 542-4377
                                                        Facsimile: (956) 542-4370

                                                       and

                                                       Christopher P. Schlüter
                                                       Texas State Bar No. 24110339
            Case 5:20-cv-00726 Document 1 Filed 06/20/20 Page 4 of 4




                                                   E-Mail:christopher.schluter@roystonlaw.com
                                                   Fountainhead Tower
                                                   8200 I.H. 10 West, Suite 320
                                                   San Antonio, Texas 78230
                                                   Telephone: (210) 524-9696
                                                   Facsimile:      (210) 524-9811
                                                   Attorneys for Defendant,
                                                   Nickel Express, Inc.




                                  CERTIFICATE OF SERVICE

      I hereby certify that on this the 20th day of June, 2020 the above and foregoing document
was caused to be served upon all counsel of record via E-File/E-Mail/Facsimile and/or Regular
U.S. Mail, as follows:

                                            John Daspit
                                          Daniel E. Perez
                                          Daspit Law Firm
                                   440 Louisiana Street, Suite 1400
                                       Houston, Texas 77002
                                        e-service@daspitlaw.com




                                    /s/ Keith N. Uhles
                                            Of Royston, Rayzor, Vickery & Williams, L.L.P.
